


After Recording Return to:
Thompson & Knight LLP
1722 Routh Street, Suite 1500
Dallas, Texas 75201
Attention: Adam Hill


MODIFICATION AND EXTENSION AGREEMENT


This MODIFICATION AND EXTENSION AGREEMENT (this “Agreement”) dated effective as
of November 12, 2014 (the “Effective Date”) by and between STRATUS PROPERTIES
INC., a Delaware corporation (“Stratus”), STRATUS PROPERTIES OPERATING CO.,
L.P., a Delaware limited partnership (“SPOC”), CIRCLE C LAND, L.P., a Texas
limited partnership (“Circle C”), and AUSTIN 290 PROPERTIES, INC., a Texas
corporation (“Austin”) (Stratus, SPOC, Circle C and Austin are sometimes
referred to in this Agreement severally as “Borrower”), and COMERICA BANK
(“Lender”);


W I T N E S S E T H:


A.Borrower has executed and delivered to Lender, inter alia, relating to a loan
(the “Loan”) in the original principal sum of $48,000,000.00


i.that certain Revolving Promissory Note dated as of December 31, 2012, payable
to the order of Lender in the original principal sum of $35,000,000.00, with
interest and principal payable as therein provided (the “Revolving Note”);


ii.that certain Promissory Note dated as of December 31, 2012, payable to the
order of Lender in the original principal sum of $10,000,000.00, with interest
and principal payable as therein provided (the “Construction Note”);


iii.that certain Promissory Note dated as of December 31, 2012, payable to the
order of Lender in the original principal sum of $3,000,000.00, with interest
and principal payable as therein provided (the “Line of Credit Note”; and
together the Revolving Note and the Construction Note, collectively referred to
as the “Note” );


iv.that certain Loan Agreement dated of even date with the Note between Borrower
and Lender (the “Loan Agreement”);


v.that certain Deed of Trust, Security Agreement and Assignment of Rents dated
of even date with the Note from Stratus to Brian P. Foley, Trustee, securing the
payment of the Note, covering certain real and personal property described
therein, recorded under Clerk’s File No. 2012220644 of the Real Property Records
of Travis County, Texas (the “Stratus Deed of Trust”);


vi.that certain Deed of Trust, Security Agreement and Assignment of Rents dated
of even date with the Note from Circle C to Brian P. Foley, Trustee, securing
the payment of the Note, covering certain real and personal property described
therein, recorded under Clerk’s File No. 2012220642 of the Real Property Records
of Travis County, Texas (the “Circle C Deed of Trust”);

- 1 -



--------------------------------------------------------------------------------






vii.that certain Deed of Trust, Security Agreement and Assignment of Rents dated
of even date with the Note from SPOC to Brian P. Foley, Trustee, securing the
payment of the Note, covering certain real and personal property described
therein, recorded under Clerk’s File No. 2012220643 of the Real Property Records
of Travis County, Texas (the “SPOC Deed of Trust”); and


viii.that certain Deed of Trust, Security Agreement and Assignment of Rents
dated of even date with the Note from Austin to Brian P. Foley, Trustee,
securing the payment of the Note, covering certain real and personal property
described therein, recorded under Clerk’s File No. 2012220641 of the Real
Property Records of Travis County, Texas, (the “Austin Deed of Trust”; and
together with the Stratus Deed of Trust, Circle C Deed of Trust and the SPOC
Deed of Trust, collectively referred to as the “Deed of Trust”).
The Note, the Loan Agreement, the Deed of Trust and all other documents
evidencing, securing or otherwise in connection with the Loan evidenced by the
Note being herein collectively called the “Loan Documents”).
B.The Note is due and payable on November 30, 2014, and Borrower has requested
that Lender extend the term of the Note to February 28, 2015, and make certain
other modifications to the Loan Documents, and Lender is willing to do so on the
terms and conditions set forth below; and


C.Lender is the owner and holder of the Note and Borrower is the owner of the
legal and equitable title to the Mortgaged Property;


NOW, THEREFORE, for and in consideration of the mutual covenants contained
herein and for other valuable consideration, the receipt and sufficiency of
which are hereby acknowledged, the parties hereto agree as follows:


1.Defined Terms. Capitalized terms used but not defined in this Agreement shall
have the meaning given to such capitalized terms in the Loan Agreement.


2.Extension of Maturity Date. The maturity date of the Note is hereby extended
to February 28, 2015 (the “Maturity Date”), and the liens, security interests,
assignments and other rights evidenced by the Loan Documents are hereby renewed
and extended to secure payment of the Note as extended hereby. Without limiting
the foregoing, the term “Maturity Date” and other references to the maturity of
the Loan or the Note used in the Note, the Loan Agreement and other Loan
Documents are likewise amended to mean and refer to “February 28, 2015”.


3.Representations and Warranties. Borrower hereby represents and warrants that
(a) Borrower is the sole legal and beneficial owner of the Mortgaged Property
(other than the Mortgaged Property which has been released by Lender from the
liens of the Deed of Trust); (b) Borrower is duly organized and legally existing
under the laws of the state of its organizations and is duly qualified to do
business in the State of Texas; (c) the execution and delivery of, and
performance under this Agreement are within Borrower’s power and authority
without the joinder or consent of any other party and have been duly authorized
by all requisite action and are not in contravention of law or the powers of
Borrower’s articles of incorporation and bylaws; (d) this Agreement constitutes
the legal, valid and binding obligations of Borrower enforceable in accordance
with its terms; (e) the execution and delivery of this Agreement by Borrower do
not contravene, result in a breach of or constitute a default under any deed of
trust, loan agreement, indenture or other contract, agreement or undertaking to
which Borrower is a party or by which Borrower or any of its properties may be
bound (nor would such execution and delivery constitute such a default with the
passage of time or the giving of notice or both) and do not

- 2 -



--------------------------------------------------------------------------------




violate or contravene any law, order, decree, rule or regulation to which
Borrower is subject; and (f) to the best of Borrower’s knowledge there exists no
uncured default under any of the Loan Documents. Borrower agrees to indemnify
and hold Lender harmless against any loss, claim, damage, liability or expense
(including without limitation reasonable attorneys’ fees) incurred as a result
of any representation or warranty made by it herein proving to be untrue in any
respect.


4.Further Assurances. Borrower, upon request from Lender, agrees to execute such
other and further documents as may be reasonably necessary or appropriate to
consummate the transactions contemplated herein or to perfect the liens and
security interests intended to secure the payment of the loan evidenced by the
Note.


5.Default; Remedies. If Borrower shall fail to keep or perform any of the
covenants or agreements contained herein or if any statement, representation or
warranty contained herein is false, misleading or erroneous in any material
respect, Borrower shall be deemed to be in default under the Deed of Trust and
Lender shall be entitled at its option to exercise any and all of the rights and
remedies granted pursuant to the any of the Loan Documents or to which Lender
may otherwise be entitled, whether at law or in equity.


6.Endorsement to Mortgagee Title Policy. Contemporaneously with the execution
and delivery hereof, Borrower shall, at its sole cost and expense, obtain and
deliver to Lender an Endorsement of the Mortgagee Title Policy insuring the lien
of the Deed of Trust, under Procedural Rule P-9b(3) of the applicable title
insurance rules and regulations, in form and content acceptable to Lender,
stating that the company issuing said Mortgagee Title Policy will not claim that
policy coverage has terminated or that policy coverage has been reduced, solely
by reason of the execution of this Agreement.


7.Ratification of Loan Documents. Except as provided herein, the terms and
provisions of the Loan Documents shall remain unchanged and shall remain in full
force and effect. Any modification herein of any of the Loan Documents shall in
no way adversely affect the security of the Deed of Trust and the other Loan
Documents for the payment of the Note. The Loan Documents as modified and
amended hereby are hereby ratified and confirmed in all respects. All liens,
security interests, mortgages and assignments granted or created by or existing
under the Loan Documents remain unchanged and continue, unabated, in full force
and effect, to secure Borrower’s obligation to repay the Note.


8.Liens Valid; No Offsets or Defenses. Borrower hereby acknowledges that the
liens, security interests and assignments created and evidenced by the Loan
Documents are valid and subsisting and further acknowledges and agrees that
there are no offsets, claims or defenses to any of the Loan Documents.


9.Merger; No Prior Oral Agreements. This Agreement supersedes and merges all
prior and contemporaneous promises, representations and agreements. No
modification of this Agreement or any of the Loan Documents, or any waiver of
rights under any of the foregoing, shall be effective unless made by
supplemental agreement, in writing, executed by Lender and Borrower. Lender and
Borrower further agree that this Agreement may not in any way be explained or
supplemented by a prior, existing or future course of dealings between the
parties or by any prior, existing, or future performance between the parties
pursuant to this Agreement or otherwise.


11.    Costs and Expenses. Contemporaneously with the execution and delivery
hereof, Borrower shall pay, or cause to be paid, all costs and expenses incident
to the preparation hereof and the consummation of the transactions specified
herein, including without limitation title insurance policy endorsement charges,
recording fees and fees and expenses of legal counsel to Lender.

- 3 -



--------------------------------------------------------------------------------






12.    Release of Lender. Borrower hereby releases, remises, acquits and forever
discharges Lender, together with its employees, agents, representatives,
consultants, attorneys, fiduciaries, servants, officers, directors, partners,
predecessors, successors and assigns, subsidiary corporations, parent
corporations, and related corporate divisions (all of the foregoing hereinafter
called the “Released Parties”), from any and all actions and causes of action,
judgments, executions, suits, debts, claims, demands, liabilities, obligations,
damages and expenses of any and every character, known or unknown, direct and/or
indirect, at law or in equity, of whatsoever kind or nature, whether heretofore
or hereafter accruing, for or because of any matter or things done, omitted or
suffered to be done by any of the Released Parties prior to and including the
Effective Date, and in any way directly or indirectly arising out of or in any
way connected to this Agreement or any of the Loan Documents or any of the
transactions associated therewith, or the Mortgaged Property, including
specifically but not limited to claims of usury.


13.    Counterparts. This Agreement may be executed in any number of
counterparts with the same effect as if all parties hereto had signed the same
document. All such counterparts shall be construed together and shall constitute
one instrument, but in making proof hereof it shall only be necessary to produce
one such counterpart.


14.    Severability. If any covenant, condition, or provision herein contained
is held to be invalid by final judgment of any court of competent jurisdiction,
the invalidity of such covenant, condition, or provision shall not in any way
affect any other covenant, condition or provision herein contained.


15.    Time of the Essence. It is expressly agreed by the parties hereto that
time is of the essence with respect to this Agreement.


16.    Representation by Counsel. The parties acknowledge and confirm that each
of their respective attorneys have participated jointly in the review and
revision of this Agreement and that it has not been written solely by counsel
for one party. The parties hereto therefore stipulate and agree that the rule of
construction to the effect that any ambiguities are to or may be resolved
against the drafting party shall not be employed in the interpretation of this
Agreement to favor either party against the other.


17.    Governing Law. This Agreement and the rights and duties of the parties
hereunder shall be governed for all purposes by the law of the State of Texas
and the law of the United States applicable to transactions within said State.


18.    Successors and Assigns. The terms and provisions hereof shall be binding
upon and inure to the benefit of the parties hereto and their respective
successors and assigns.


19.    Notice of No Oral Agreements. Borrower and Lender hereby take notice of
and agree to the following:


A.    PURSUANT TO SUBSECTION 26.02(b) OF THE TEXAS BUSINESS AND COMMERCE CODE, A
LOAN AGREEMENT IN WHICH THE AMOUNT INVOLVED THEREIN EXCEEDS $50,000 IN VALUE IS
NOT ENFORCEABLE UNLESS THE AGREEMENT IS IN WRITING AND SIGNED BY THE PARTY TO BE
BOUND OR BY THAT PARTY’S AUTHORIZED REPRESENTATIVE.


B.    PURSUANT TO SUBSECTION 26.02(c) OF THE TEXAS BUSINESS AND COMMERCE CODE,
THE RIGHTS AND OBLIGATIONS OF THE PARTIES TO THE LOAN

- 4 -



--------------------------------------------------------------------------------




DOCUMENTS SHALL BE DETERMINED SOLELY FROM THE LOAN DOCUMENTS, AND ANY PRIOR ORAL
AGREEMENTS BETWEEN THE PARTIES ARE SUPERSEDED BY AND MERGED INTO THE LOAN
DOCUMENTS.


C.    THE LOAN DOCUMENTS AND THIS AGREEMENT REPRESENT THE FINAL AGREEMENT
BETWEEN THE PARTIES THERETO AND MAY NOT BE CONTRADICTED BY EVIDENCE OF PRIOR,
CONTEMPORANEOUS OR SUBSEQUENT ORAL AGREEMENTS OF THE PARTIES THERETO. THERE ARE
NO UNWRITTEN ORAL AGREEMENTS BETWEEN THE PARTIES.


[SIGNATURE PAGE FOLLOWS]





- 5 -



--------------------------------------------------------------------------------




IN WITNESS WHEREOF, this Agreement is executed on the respective dates of
acknowledgement below but is effective as of the date first above written.


BORROWER:


STRATUS PROPERTIES INC.,
a Delaware corporation




By:    /s/Erin D. Pickens            
Erin D. Pickens, Sr. Vice President


STRATUS PROPERTIES OPERATING CO., L.P., a Delaware limited partnership


By:
STRS L.L.C., a Delaware limited liability company, General Partner



By
Stratus Properties Inc., a Delaware corporation, Sole Member





By:    /s/Erin D. Pickens            
Erin D. Pickens,
Sr. Vice President


CIRCLE C LAND, L.P.,
a Texas limited partnership


By:
Circle C GP, L.L.C., a Delaware limited liability company, General Partner



By
Stratus Properties Inc., a Delaware corporation, Sole Member





By:    /s/Erin D. Pickens            
Erin D. Pickens,
Sr. Vice President


AUSTIN 290 PROPERTIES, INC.,
a Texas corporation


By:    /s/Erin D. Pickens            
Erin D. Pickens, Sr. Vice President

[Signature Page - Modification and Extension Agreement]



--------------------------------------------------------------------------------






STATE OF TEXAS        §
§
COUNTY OF TRAVIS    §


This instrument was acknowledged before me on the _12___ day of November, 2014,
by Erin D. Pickens, Sr. Vice President of Stratus Properties Inc., a Delaware
corporation, on behalf of said corporation.




/s/ Brooke E. Browning
Notary Public, State of Texas
My Commission Expires:     7-18-18
Printed Name of Notary:    Brooke Browning             




STATE OF TEXAS        §
§
COUNTY OF TRAVIS    §


This instrument was acknowledged before me on the _12___ day of November, 2014,
by Erin D. Pickens, Sr. Vice President of Stratus Properties Inc., a Delaware
corporation, Sole Member of STRS L.L.C., a Delaware limited liability company,
General Partner of Stratus Properties Operating Co., L.P., a Delaware limited
partnership, on behalf of said corporation, limited liability company and
limited partnership.




    
/s/ Brooke E. Browning
Notary Public, State of Texas
My Commission Expires:     7-18-18
Printed Name of Notary:    Brooke Browning             




STATE OF TEXAS        §
§
COUNTY OF TRAVIS    §


This instrument was acknowledged before me on the _12___ day of November, 2014,
by Erin D. Pickens, Sr. Vice President of Stratus Properties Inc., a Delaware
corporation, Sole Member of Circle C GP, L.L.C., a Delaware limited liability
company, General Partner of Circle C Land, L.P., a Delaware limited partnership,
on behalf of said corporation, limited liability company limited partnership.


    
/s/ Brooke E. Browning
Notary Public, State of Texas
My Commission Expires:     7-18-18
Printed Name of Notary:    Brooke Browning                 





[Signature Page - Modification and Extension Agreement]



--------------------------------------------------------------------------------




STATE OF TEXAS        §
§
COUNTY OF TRAVIS    §


This instrument was acknowledged before me on the _12___ day of November, 2014,
by Erin D. Pickens, Sr. Vice President of Austin 290 Properties Inc., a Delaware
corporation, on behalf of said corporation.




    
/s/ Brooke E. Browning
Notary Public, State of Texas
My Commission Expires:     7-18-18
Printed Name of Notary:    Brooke Browning                 





[Signature Page - Modification and Extension Agreement]



--------------------------------------------------------------------------------










LENDER:


COMERICA BANK




By:    /s/ Sterling J. Silver                    
Sterling J. Silver, Senior Vice President


STATE OF TEXAS        §
§
COUNTY OF TRAVIS    §


This instrument was acknowledged before me on the ___ day of November, 2014, by
Sterling J. Silver, Senior Vice President of Comerica Bank, on behalf of said
bank.




    
/s/ Sarah Hanes
Notary Public, State of Texas
My Commission Expires:     7-24-15
Printed Name of Notary:    Sarah Hanes





[Signature Page - Modification and Extension Agreement]

